Pope, Judge.
Thomas Bruce Henley brings this appeal from his conviction of unauthorized possession of a weapon by an inmate in a penal institution, OCGA § 42-5-63 (Code Ann. § 77-361). His sole enumeration of error attacks that portion of the testimony of the administrative assistant to the warden at Georgia State Prison which recited appellant’s several criminal convictions and the sentences he received therefor. Pretermitting the question of whether this testimony was relevant and probative to a prosecution under OCGA § 42-5-63 (Code Ann. § 77-361), the record here discloses no objection at trial to this testimony. Therefore, this enumeration of error presents no ground for reversal. See Ridley v. State, 141 Ga. App. 854 (1) (234 SE2d 688) (1977); see also Fain v. State, 165 Ga. App. 188 (2) (300 SE2d 197) (1983).

Judgment affirmed.


Quillian, P. J., and Sognier, J., concur.

Richard S. Thompson, for appellant.
Dupont K. Cheney, District Attorney, Claude M. Kicklighter, Jr., Assistant District Attorney, for appellee.